Order sustaining writ of habeas corpus and discharging relator from imprisonment reversed upon the law and the facts, writ dismissed, and relator remanded. We think that upon the complaint made in this case by the mother of the relator, charging her with habitual association with dissolute persons, and with a specific offense, the relator pleading guilty, the magistrate was justified in committing the relator to the Wayside Home in accordance with section 89 of the Inferior Criminal Courts Act  and sections 913-a, 913-b and 913-c of the Code of Criminal Procedure.  Kelly, P. J., Manning, Young, Kapper and Lazansky, JJ., concur.